Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brandon Braun on 1/13/2022.

	The application has been amended as follows:
15. (Currently amended) A cooking utensil, comprising: 
a drive unit configured to rotate at least one consumer; 
at least one sensor configured to detect, based on a movement of the at least one consumer, a property of [[a]] the movement of the at least one consumer, and to transmit a signal corresponding to the detected property to a control unit of a cooktop; 
an electronics unit configured to receive from the control unit a control command based on the detected property and to control the drive unit based on the control command; and 	
a receiving unit configured to receive energy in a contactless manner and to supply energy to the drive unit; 

wherein the intermediate space is larger than the drive unit, such that at least a portion of the intermediate space is unoccupied by the drive unit; and 
wherein the drive unit is free of moving parts and comprises a plurality of electromagnets;
wherein the at least one sensor is configured to optically detect the property of the movement of the at least one consumer. 

26. (Currently amended) A cooking system, comprising: at least one cooking utensil including: a drive unit configured to rotate at least one consumer, a receiving unit configured to receive energy in a contactless manner and to supply energy to the drive unit, an electronics unit, and at least one sensor configured to optically detect a property of a movement of the at least one consumer, wherein the consumer is disposed in a food chamber defined by an interior housing of the cooking utensil and the drive unit is disposed proximate a base of the food chamber in an intermediate space defined between an exterior housing and the interior housing of the cooking utensil; and at least one cooktop apparatus including a control unit, and at least one induction unit having an energy transfer element configured to supply energy to the receiving unit of the cooking utensil and a heating element configured to supply heating energy to the cooking utensil; wherein the at least one sensor is configured to transmit a signal corresponding 

41-42. (Canceled).

44. (Canceled).
	
45. (New) The cooking utensil of claim 15, wherein the at least one sensor is configured to detect the property of the movement based on a magnetic field of the at least one consumer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 15 and 26 are in condition for allowance because while the prior arts of record as filed 11/03/2021 teaches a cooking utensil with a consumer that is contactless, powered and responsive to a control unit, the control unit providing consumer movement inputs based on detected properties of movement of the consumer,
the prior art of record does not teach or anticipate such a cooking utensil with consumer wherein the consumer has a movement property directly optically quantified. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Spencer H. Kirkwood/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761